Citation Nr: 1205783	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  05-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an organic heart disorder other than coronary artery disease (CAD), to include as secondary to a service-connected disability.  

2.  Entitlement to an increased rating for bronchial asthma, evaluated as 60 percent disabling since January 13, 2006.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the RO in Detroit, Michigan, which continued a 30 percent rating for bronchial asthma and denied the petition to reopen the claim for service connection for organic heart disease.  

During the pendency of the appeal, the Veteran's case was readjudicated, and in the January 2006 rating action, the RO in Detroit, Michigan, increased the disability evaluation for the service-connected asthma to 60 percent, effective from January 13, 2006.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during the appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that, on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, this issue remains in appellate status.  

Personal hearings were held in November 2005 and May 2008 at the Detroit RO before the Decision Review Officer (DRO).  The Veteran testified at both these hearings, and transcripts of the testimony provided are in the claims folders.  
In the December 2010 decision, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for an organic heart disorder had been received and reopened the Veteran's claim.  The Board then denied service connection for an organic heart disorder, and further denied a disability rating greater than of 30 percent prior to January 13, 2006, as well as a disability rating in excess of 60 percent on and after January 13, 2006, for the Veteran's service-connected bronchial asthma.  The Veteran appealed the Board's decision to the Court.  In August 2011, the Court vacated the part of the Board's decision that denied service connection for an organic heart disorder other than CAD, as well as the portion of the decision which denied a disability rating in excess of 60 percent for the service-connected bronchial asthma on and after January 13, 2006.  The Court then remanded the matter for proceedings consistent with the Joint Motion for Partial Remand (Joint Motion) filed in this case.  Thus, the issues on appeal have been limited to those listed on the preceding title page.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Service Connection - Organic Heart Disorder Other Than CAD

The Veteran contends that he has a heart condition that has either been caused or aggravated by his service-connected bronchial asthma.   
A brief historical overview reflects that the Veteran has undergone numerous VA examinations, and has submitted a number of private medical opinions throughout the years in connection to, and in support of, his claim seeking service connection for a heart condition.  

The Veteran was afforded a special heart examination by the VA in May 1993, at which time he relayed his medical history and reported that he began experiencing shortness of breath and wheezing while stationed in Alaska.  According to the Veteran, for the past twenty-two years he had experienced recurrent severe colds, bronchitis and pneumonia, and first noticed left-sided chest pain during a bout of pneumonia in October 1992.  Upon physical examination, various findings were made including a systolic ejection murmur heard in the aortic area.  The examiner observed a trace of dependent edema and the examination of the lungs showed markedly reduced breath sounds with coarse rhonchi and expiratory wheezes.  An electrocardiogram (EKG) showed findings of a possible inferior wall infarction.  Diagnoses were made including chronic obstructive pulmonary disease, emphysema, chronic bronchitis with exacerbation, coronary artery disease and noninsulin-dependent diabetes mellitus in poor control.  Based on his review of the claims file, as well as his examination of and discussion with the Veteran, the examiner determined that the Veteran's "long standing pulmonary disease with frequent exacerbations had aggravated and complicated his cardiac disease."  However, he added that "the etiology of coronary artery disease and his ischemic heart disease had its own natural history independent of the COPD (chronic obstructive pulmonary disease) and emphysema."  

The Veteran submitted several additional statements issued by his private physician, C.A.P., M.D., dated in September 1996 and December 1996.  In his September 1996 letter, Dr. C.A.P. indicated that the Veteran had been under his medical care for many years, and that the Veteran's current heart condition had been caused by "many medical problems" - the main one being his pulmonary disease.  In the December 1996 statement, Dr. C.A.P. wrote that the Veteran suffered from asthma and experienced complications from chronic obstructive pulmonary disease that had resulted in pulmonary hypertension and finally had caused pulmonary heart disease (cor pulmonale).  According to Dr. C.A.P., the Veteran also suffered from angina, hypertension, diabetes and obesity, and had recently undergone a heart catheterization and coronary angiogram in October 1996, the results of which revealed diffuse arteriosclerosis in the left and right coronary arteries. 

The Veteran was afforded another special heart examination through the VA in January 1997.  During the examination, the Veteran provided his medical history and reported that he had undergone an angioplasty with cardiac catheterization in November 1992.  Upon physical examination, the Veteran's heart displayed a regular sinus rhythm without murmurs or gallops, and there was no evidence of a jugular venous distention.  The peripheral pulses were described as strong and equal bilaterally, and the electrocardiogram results showed a normal sinus rhythm with a possible inferior infarction of undetermined age.  Based on her examination of the Veteran, the examiner diagnosed the Veteran with coronary arteriosclerosis, obesity, a history of myocardial infarction, hypertension, congestive heart failure, asthma, chronic obstructive pulmonary disease and diabetes mellitus.  

In a February 1997 statement, Dr. C.A.P. noted that the Veteran had been suffering from asthma for many years and developed chronic pulmonary disease due to repeated lung infections.  According to Dr. C.A.P., the Veteran's chronic pulmonary disease resulted in emphysema which subsequently led to his pulmonary hypertension, "known as cor pulmonale."  Dr. C.A.P. further noted that from that point on, the Veteran developed chronic chest pain, angina and is now "suffering from [l]eft and [r]ight [c]oronary [a]rteries have [d]iffused [a]rterioscleroisis."  

The Veteran was afforded another special VA heart examination in April 1997, at which time the examiner, M.K., M.D., reviewed the Veteran's medical history and noted that the Veteran was service-connected for bronchial asthma, and had been hospitalized in November 1992 when he experienced symptoms akin to a heart attack.  Upon physical examination, the Veteran was shown to be afebrile and in no distress, and the jugular venous pressure was described to be less than 5 centimeters of water.  The Veteran also underwent an echocardiogram, the findings of which revealed the left and right ventricular chamber sizes to be "within normal limits", and the left and right ventricular wall motion and atrial size to be normal.  Dr. M.K. did note there to be a trace of aortic insufficiency, but found no tricuspid, mitral or pulmonic regurgitation.  Based on his review of the claims file, and evaluation of the Veteran, Dr. M.K. diagnosed the Veteran with coronary atherosclerosis, and determined that "[c]hronic pulmonary disease of any type is not a causal or aggravating factor in developing coronary artery disease."  According to Dr. M.K., the Veteran's diabetes and cigarette smoking are two strong risk factors for developing coronary artery disease. 

The Board notes that the SSA determination sheet reflects the Veteran's primary diagnosis of chronic obstructive pulmonary disease and a secondary diagnosis of ischemic heart disease with or without angina  See March 1999 Disability Determination and Transmittal Form.  

Given the complexity of the evidence, the Board sought an expert medical opinion from the Veterans Health Administration.  In May 1999, the Board received an opinion by W.B., M.D., Chief of the Cardiology Section at a VA Medical Center.  

In his April 1999 letter, Dr. W.B. noted that the Veteran's past medical history was significant for a longstanding problem with asthma which had resulted in a service-connected disability.  In reviewing the Veteran's medical history, Dr. W.B. observed that the Veteran had a strong history of cigarette smoking since the age of fourteen, and continued to smoke 1 1/2 packs a day even with his known coronary disease.  Based on his review of the record, Dr. W.B. determined that the Veteran's Veteran's pulmonary disease did not cause his atherosclerotic disease.  

In providing his opinion, Dr. W.B. cited to the April 1997 examination report with Dr. M.K., during which the Veteran exhibited no symptoms suggestive of heart failure, and the physical examination results confirmed this finding with an absence of significant jugular venous distention, the absence of a right ventricular lift or heave that might suggest failure of that side of the heart and no evidence of a third heart sound.  Dr. W.B. also noted that results from the April 1997 echocardiogram showed normal left and right ventricular wall motion with a left ventricular ejection fraction of 50 percent.  Significantly, Dr. W.B. indicated that the examination results revealed no evidence of tricuspid or pulmonary valvular regurgitation.  

Dr. W.B. also focused on the February 1997 letter issued by Dr. C.A.P., wherein Dr. C.A.P. discussed how the Veteran's chronic pulmonary disease ultimately resulted in cor pulmonale, and that "cor pulmonale is responsible for [the Veteran's] atherosclerotic heart disease."  According to Dr. W.B., this argument was erroneous because cor pulmonale is a type of heart disease that is caused by primary abnormalities in the lung, and "is typically manifested by pulmonary hypertension (increased pressure in the pulmonary arteries) which is manifested by the findings of pulmonary and tricuspid valvular regurgitation (both of which were absent on [Dr. M.K.'s] echocardiogram) and physical examination findings, such [as] a right ventricular heave or lift and an accentuated second heart sound (which again were absent in [Dr. M.K.'s] examination)."  According to Dr. W.B., "[t]his condition classically results in heart failure which is manifested by increased jugular venous distention and commonly hepatic enlargement," both of which were absent in the most recent physical examination.  Dr. W.B. stated that on this basis, he found no objective evidence that the Veteran did in fact have cor pulmonale.  Dr. W.B. further indicated that he was unaware of any evidence that suggests pulmonary hypertension leads to a worsening of atherosclerotic coronary disease "which is the etiology of the cholesterol buildups that led to the initial angioplasties (PTCA) that [the Veteran] required in 1992/1993."  

In conclusion, Dr. W.B. disagreed with the assessment that the Veteran's pulmonary disease caused his atherosclerotic disease; first, because he did not believe there was any evidence in the record that the Veteran did in fact have cor pulmonale and second, he did not believe there was any evidence that cor pulmonale would be a contributing factor to worsening the Veteran's atherosclerotic disease.  According to Dr. W.B., other conditions such as cigarette smoking, obesity and diabetes were much more significant factors in the Veteran's case.

In July 1999, the Veteran's representative submitted another statement from Dr. C.A.P.  In his statement, Dr. C.A.P. reported that the Veteran had been under his medical care since September 1984 and had been suffering from asthma since that time.  He again expressed the opinion that the Veteran experienced complications from chronic obstructive pulmonary disease which had resulted in pulmonary hypertension and caused pulmonary heart disease (cor pulmonale).  Dr. C.A.P. also noted that the Veteran was suffering from angina, hypertension, diabetes, obesity and diffuse arteriosclerosis, and that the Veteran's lifestyle was suffering due to his chronic bronchitis, pulmonary emphysema, mild ascites, hepatomegaly and ventricular hypertrophy.  No relationship was drawn between any of the other listed disorders, and his service connected pulmonary disability.

The Veteran was afforded another VA examination in May 2005, at which time he reported a history of heart disease beginning in the 1980's, a positive history for asthma since his period of service, and a history of smoking for the past 35 years.  An echocardiogram was interpreted to show moderately reduced left ventricular function, hypokinesis of the septum and apex, dilated left atrium and ventricle, a reversed E/A ratio suggestive of diastolic dysfunction, mitral annular calcification, sclerotic aortic valve and mild TR.  An exercise stress test was performed, with sub-maximal results as the Veteran had poor exercise tolerance.  The examiner did indicate that the Veteran's service-connected asthma had an effect on his heart condition, but opined that the heart condition was not caused by nor did it result from the asthma.  The examiner indicated that there was no known association between asthma and coronary artery disease, and added that the Veteran's COPD and asthma were distinct etiologies "with different patterns of inflammation and associated lung sequelae."  With respect to the issue of cor pulmonale, the examiner observed no evidence of hepatosplenomegaly, ascites or edema of the lower extremities, and further noted no evidence of right ventricular failure on chest x-ray, EKG or echocardiogram.  According to the examiner, the Veteran did have left ventricular hypertrophy, but there was no known association between asthma and congestive heart failure.  Based on her review of the medical records and evaluation of the Veteran, the examiner concluded that it was not unlikely that the Veteran's asthma caused his heart disease.  

The Veteran's claims file was sent for an updated opinion in January 2006 due to the conflicting statement in the May 2005 VA examination report which read that the Veteran's asthma had an effect on the heart condition.  The examiner reviewed the prior report and restated her opinion that there was no relationship between the Veteran's bronchial asthma and his coronary artery disease, basing her opinion on the same rationale.  
The Veteran underwent another VA examination in September 2007 in connection with this claim.  Upon physical examination, the examiner observed evidence of jugular venous distention.  A chest X-ray was also conducted, the findings of which revealed "mild cardiomegaly" and "[m]inimal pleural thickening...in the right midlung zone laterally as well as in the left lung base."  The Veteran was not found to have pulmonary hypertension.  

In January 2008, the Veteran underwent an echocardiogram performed by his private physician, D.P., M.D., the results of which revealed an enlarged left ventricle with concentric hypertrophy with global hypokinesis, with ejection fraction estimated to be around 35%.  The results were also interpreted to show a mildly enlarged left atrium, normal right atrium and right ventricular near the upper limit of normal.  The Veteran was also shown to have "mitral annular calcification and thickening of the mitral valve leaflets with normal mitral valve opening."  According to the report, the Veteran had aortic valve sclerosis without stenosis and a normal tricuspid valve.  The report also revealed traces of mitral and tricuspid regurgitation and no evidence of pericardial effusion.  

Dr. D.P. also submitted a May 2008 letter on the Veteran's behalf.  In this letter, Dr. D.P. indicated the Veteran had been his patient for a number of years, and has documented coronary artery disease and ischemic cardiomyopathy, as well as a history of bronchial asthma which may be attributing to his shortness of breath.  According to Dr. D.P., the objective medical evidence, namely - the "right-sided cardiac enlargement with right ventricular enlargement and right atrium being upper limits of normal" raises the possibility that the Veteran's bronchial asthma may affect the right side of the heart.  Dr. D.P. further writes that the Veteran "may have a touch of cor pulmonale which may be causing his shortness of breath in conjunction with ischemic cardiomyopathy...."  According to Dr. D.P., the Veteran has "a combination of ischemic cardiomyopathy due to coronary artery disease" as well as right sided heart failure with right heart enlargement possibly because of bronchial asthma causing a touch of chronic cor pulmonale which is giving rise to right sided heart failure."  Based on Dr. D.P.'s assessment, the Veteran has "a combination of chronic cor pulmonale due to chronic bronchial asthma affecting the right side of the heart and ischemic cardiomyopathy with a reduced ejection fraction which is causing short[ness] of breath as well." 

The Veteran was admitted to the Crittenton Hospital Emergency room in November 2008 for progressive, severe dyspnea and orthopnea.  It was also noted that the Veteran had "significantly built up and worsened lower extremity edema."  The discharge summary indicates that the Veteran had a known history of coronary artery disease and cardiac arrhythmia, and was known to have impaired left ventricular function, which was most likely ischemic cardiomyopathy.  Upon admission, the Veteran displayed severe orthopnea and confused communication, and was unable to complete one sentence without appearing breathless.  Based on his evaluation of the Veteran upon admission, the physician assessed the Veteran with progressive decompensated congestive heart failure (CHF), coronary artery disease "with most probably ischemic cardiac dysfunction", a probable "concomitant upper respiratory infection exaggerated and worsened the clinical presentation of his heart failure", cardiac azotemia (status post automatic implantable cardioverter defibrillator last March), diabetes mellitus type 2, probable moderate chronic obstructive pulmonary disease secondary to a history of heavy smoking in the past, advanced osteoarthritis and multiple joint pain, and renal dysfunction.  

During his admission, the Veteran also underwent an echocardiogram, and the study was interpreted to show that the Veteran had a moderately dilated left ventricle with normal wall thickness, global hypokinesis and moderate to severely decreased systolic function and an ejection fraction of 35.2 percent.  The findings also revealed the left atrial size and right atrium to be mildly dilated while the right ventricular function and size were shown to be normal.  There was no evidence of pulmonary hypertension and mild mitral and tricuspid insufficiencies were noted.  

The evidence of record reflects that the Veteran underwent an additional echocardiogram with Dr. D.P. in March 2009, the results of which revealed an enlarged left ventricle with concentric hypertrophy with global hypokinesis, with ejection fraction estimated to be around 35 percent.  The study was also interpreted to show normal left atrial, right atrial and right ventricular dimensions.  The findings did reveal a thickening of the mitral valve leaflets with normal mitral valve opening, and the Veteran was shown to have aortic valve sclerosis without stenosis and a normal tricuspid.  The pulmonic valve was partially seen and appeared normal, and the Veteran was shown to have traces of mitral and tricuspid regurgitation.  In addition, the Veteran had no significant wall motion abnormality at the peak of exercise and had a normal stress echo study.  

A June 2011 pulmonary progress note reflects that the Veteran received follow up care at the pulmonary clinic for a history of dyspnea "that is thought to be multi-factorial in nature (COPD, CHF, obesity/de-conditioning)."  The treatment report reflects that the Veteran underwent a stress test in May 2011, the results of which indicate that the "left ventricle appears to be severely dilated with severe systolic dysfunction and ejection fractions of 18 [percent] on stress and 25 [percent] on rest."  Based on his evaluation of the Veteran, the treatment provider assessed the Veteran with pulmonary hypertension "likely secondary to his severe COPD and severe [left] sided heart disease." 

In addition, the Veteran has submitted another medical opinion from a private physician, K.D., M.D. dated in December 2011.  In his opinion, Dr. K.D. reviewed the Veteran's medical records and medical history in detail and noted that the Veteran has been granted service connection for his asthma, and that the SSA has determined that the Veteran is unable to work secondary to his COPD and ischemic heart disease.  Based on his review of the medical records, Dr. K.D. concluded that the Veteran's asthma aggravated and contributed to his heart disease, predominantly relying on the May 2008 opinion submitted by Dr. D.P. in support of his opinion.  As previously noted, the May 2008 opinion indicated that the Veteran "may" have cor pulmonale that may have been caused by his bronchial asthma.  Dr. K.D. also referenced the June 2011 VA treatment records which indicated that the Veteran exhibited signs of lower extremity edema, was taking medication for chronic lung disease, congestive heart failure, hypertension and diabetes mellitus, and was shown to have pulmonary hypertension likely secondary to his severe COPD and severe left-sided heart disease.  In addition, Dr. K.D. acknowledged the negative examination reports throughout the years, stating that "[i]t is not surprising that various echocardiograms and physical examination results differ from year to year depending on the Veteran's underlying condition and medications."  He specifically highlighted the January 2006 VA examination report which was clear for any evidence of hepatomegaly, ascites or edema of the extremities, and pointed out that evidence of edema in the lower extremities was observed by the VA providers at a later date.  According to Dr. K.D., there was a causal relationship between the Veteran's service-connected asthma and the development of his heart disease.  

The Board notes that, while Dr. K.D. has conducted a comprehensive review of the Veteran's claims file, one of the main bases for his opinion was the May 2008 letter submitted by Dr. D.P.  While this letter indicates that the Veteran may have cor pulmonale that is due to his bronchial asthma, the Board notes that this opinion is riddled with terms like "may" and "possibly" which renders the opinion speculative at best.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  Furthermore, while the June 2011 VA treatment report indicates that the Veteran's pulmonary hypertension is likely secondary to his severe heart disease, this does not provide an explanation or discussion as to whether there is an associated link between the Veteran's heart disease and his service-connected asthma.   

In addition, in his opinion, Dr. K.D. cites to specific medical evidence within the record in what appears to be an attempt to refute the assessment made in the April 1999 opinion issued by Dr. W.B., wherein he (Dr. W.B.) determined there to be no evidence in the record that the Veteran had cor pulmonale.  For example, Dr. K.D. acknowledged the contrasting medical evidence throughout the years, and specifically noted that the September 2007 VA examination report reflects findings of "jugular venous distention", which pursuant to the April 1999 letter issued by Dr. W.B., is a manifestation of heart failure caused by cor pulmonale.  Dr. K.D. also states that evidence of lower extremity edema "is a frequent sign of right-sided heart failure secondary to Cor Pulmonale."  Indeed, while Dr. K.D. provides a strong argument in favor of this theory, and has pointed to clear medical evidence suggestive of possible signs of cor pulmonale, and the December 2011 examination report encompassed a thorough review of the Veteran's medical records, the report itself not include a physical examination of the Veteran to determine whether he does in fact have cor pulmonale.  
The Board acknowledges that the recent medical evidence of record reflects the emergence of newer symptoms which may be suggestive of a causal and/or aggravating relationship between the Veteran's current heart condition and his service-connected bronchial asthma.  Indeed, the January 2008 echocardiogram results revealed an enlargement of the right ventricle to the upper limit of normal, the November 2008 echocardiogram results revealed findings of a mildly dilated right atrium, and the March 2009 echocardiogram results revealed "[t]races of tricuspid regurgitation."  In addition, the November 2008 hospital reports reflected an assessment of congestive heart failure, and the June 2011 VA treatment report indicated a diagnosis of pulmonary hypertension, which according to the April 1999 opinion issued by Dr. W.B., is a typical manifestation of cor pulmonale.  However, despite the medical findings, these records were clear for an actual assessment or diagnosis of cor pulmonale, and the May 2008 opinion submitted by Dr. D.P. was speculative with respect to whether the Veteran had cor pulmonale.  While Dr. W.B. indicated that pulmonary hypertension is a typical manifestation of cor pulmonale, the Board cannot presume that such findings will always be a tell-tale sign of cor pulmonale without an opinion provided by a medical expert stating as such.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

In the August 2011 Joint Motion, the Court indicated that, while the Board's denial of service connection for coronary artery disease was supported by the evidence of record, to include the May 2005 and January 2006 VA examination reports, a remand was warranted based on the Board's failure to adequately explain why service connection could not be granted for cor pulmonale as secondary to bronchial asthma as of the date of Veteran's worsening symptoms during the mid-2008 period.  

Based on these more recent medical evidence of record, the Board finds that the record is somewhat unclear with respect to whether the Veteran has current diagnosis of a cor pulmonale.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court also said that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175 (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

For the reasons described above, the Board finds that the Veteran's claim for service connection for an organic heart disorder other than CAD must be remanded for a VA examination to determine 1) whether the Veteran has a diagnosis of any such heart disability-to include cor pulmonale, and if so; 2) whether any such diagnosed disorder was proximately caused and/or aggravated by his service-connected asthma.  

Increased Rating - Bronchial Asthma

The Veteran is service-connected for bronchial asthma, which is currently evaluated as 30 percent disabling prior to January 13, 2006, and as 60 percent disability since January 13, 2006.  However, as discussed in the Introduction, and pursuant to the Joint Motion and the Court's Order, the only portion of this issue that remains on appeal is entitlement to a disability rating greater than 60 percent for the service-connected bronchial asthma.  After a complete and thorough review of the claims folders, the Board determines that a remand of the Veteran's increased rating claim for this service-connected disability is required to allow for further development of the record.  

The Veteran's bronchial asthma is evaluated under Diagnostic Code 6602.  See 38 C.F.R. §4.97 (2011).  Pursuant to Diagnostic Code 6602, a 60 percent evaluation requires FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.  A 100 percent rating is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.  

A January 2006 VA examination report indicates that the Veteran's FEV-1 was 45 percent predicted and his FEV-1/FVC ration was 76 percent and normal.  The Veteran reported that he had not seen a physician about his asthma for one year, and his inhalers did provide him with relief.  In August 2007, the Veteran's FEV-1 percent was 47 percent and the FEV-1/FVC ration was shown to be 91 percent.  

The Veteran was most recently afforded a VA examination to evaluate his service-connected bronchial asthma in September 2007.  During this examination, the pulmonologist determined that the test results were inconclusive for asthma, and no significant obstruction was noted in the tests during this time.  The examiner noted that the Veteran takes corticosteroids intermittently - usually for a duration of one week four times a year.  The Veteran underwent another pulmonary function test in October 2007, the results of which revealed the FEV-1 to be 40 percent and the FEV-1/FVC ratio to be 73 percent.  The impression derived therefrom revealed the presence of a predominantly restrictive ventilator defect.  However, no evidence of any significant obstruction was noted.  

In the November 2010 Informal Hearing Presentation (IHP), the Veteran, through his representative contended that his service-connected bronchial asthma had worsened since his last evaluation in 2007.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the Veteran's contentions and the more recent medical evidence of record, and given that it has been over four years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Also, as this matter is being remanded for further development, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Request records of any cardiac and respiratory treatment that the Veteran may have received at the VA Outpatient Center in Detroit, Michigan since June 2011.  Copies of such records which are available should be associated with the claims folder.  

2. Then, make arrangements for the Veteran to be afforded an appropriate VA examination to determine the nature and etiology of any organic heart disease other than CAD that may be present.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner should specifically take into consideration the April 1999 letter issued by Dr. W.B., which reflected there to be no evidence showing that the Veteran had cor pulmonale, and the May 2008 letter submitted by Dr. D.P., which reflects a possible diagnosis of cor pulmonale.  The examiner should also take note of the January 2008 and March 2009 echocardiogram results issued by Dr. D.P., and the November 2008 echocardiogram results issued from Crittenton Hospital Medical Center, which reflect a possible worsening in the Veteran's heart condition, as well as the December 2011 opinion issued by Dr. K.D.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current heart disability other than CAD found on examination.  The Board is particularly interested in whether a diagnosis of cor pulmonale is appropriate.  The examiner should specifically state whether the Veteran has a diagnosis of cor pulmonale and if not, he or she should provide an explanation as to why, and cite to the relevant medical evidence in doing so.  For any such heart disability other than CAD diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected bronchial asthma, and/or any other service-connected disorder.  

In addition, the examiner MUST provide a complete rationale upon which his or her conclusion is based and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

3. Also, the Veteran should be afforded an appropriate VA examination, to determine the current nature and severity of his service-connected bronchial asthma. The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination report should specifically include a pulmonary function test, which includes post-bronchodilator FEV-1 and FEV-1/FVC.  The examiner should also discuss the frequency (e.g., per week) of bronchial asthma attacks with episodes of respiratory failure and should opine as to whether the extent of the Veteran's bronchial asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  

Also, the examiner should specifically comment on the impact of the Veteran's bronchial asthma on his social and industrial activities, including his ability to obtain and to maintain employment.  

A rationale for all opinions expressed must be provided. 

4. After completing the above, readjudicate the issues of entitlement to service connection for an organic heart disorder other than CAD, to include as secondary to a service-connected disability, and entitlement to an increased rating for bronchial asthma, evaluated as 60 percent disabling since January 13, 2006.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

